Name: Commission Regulation (EC) NoÃ 1096/2007 of 20 September 2007 amending Council Regulation (EC) NoÃ 1183/2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo
 Type: Regulation
 Subject Matter: Africa;  defence;  international affairs;  civil law;  criminal law
 Date Published: nan

 21.9.2007 EN Official Journal of the European Union L 246/29 COMMISSION REGULATION (EC) No 1096/2007 of 20 September 2007 amending Council Regulation (EC) No 1183/2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1183/2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo (1), and in particular Article 9(1)(a) thereof, Whereas: (1) Annex I to Regulation (EC) No 1183/2005 lists the natural and legal persons, entities and bodies covered by the freezing of funds and economic resources under that Regulation. (2) On 11 September 2007, the Sanctions Committee of the United Nations Security Council amended the list of natural and legal persons, entities and bodies to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1183/2005 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 September 2007. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 193, 23.7.2005, p. 1. Regulation as last amended by Commission Regulation (EC) No 933/2007 (OJ L 204, 4.8.2007, p. 5). ANNEX Annex I to Regulation (EC) No 1183/2005 is amended as follows: The entry Kambale Kisoni (alias Dr Kisoni). Date of birth: 24.5.1961. Place of birth: Mulashe, Democratic Republic of Congo (DRC). Nationality: Congolese. Passport No: C0323172. Other information: resident of Butembo. Gold trader, owner of Butembo Airlines and Congocom Trading House in Butembo shall be replaced by the following: Kisoni Kambale (alias (a) Dr Kisoni, (b) Kidubai, (c) Kambale Kisoni). Date of birth: 24.5.1961. Place of birth: Mulashe, Democratic Republic of Congo (DRC). Nationality: Congolese. Passport No: C0323172. Other information: (a) Gold trader, owner of Butembo Airlines and Congocom Trading House in Butembo, (b) Deceased on 5.7.2007 in Butembo, DRC.